Dear Mr. Vandal:
In opinion number 91-361 this office stated that the individual who is selected to sit on a management board as a student member must hold the position of student body president at the commencement of the student member's term. In your letter of August 26, 1991 you note a distinction in the wording of R.S. 17:1806 and R.S. 17:3121.1.  R.S. 17:1806, which applies to the selection of the student members of management boards, states that the members selected must be member of and from "a council composed of the student body presidents".  R.S. 17:3121.1, which applies to the selection of the student member of the Board of Regents refers to the "election of the student by the newly elected council of student body presidents."
You ask whether the difference in wording means that an outgoing SGA president may be chosen to serve on a management board as opposed to the Board of Regents whose student member must be a newly elected student body president. It is the opinion of this office that under R.S. 17:1806 the student member of any management board must hold the position of student body president at the beginning of that student member's term.
Article 8 Section 8B of the Louisiana Constitution of 1974 provides that the legislature may authorize a student member sit on the Board of Regents, the Board of Trustees and the Boards of Supervisors for LSU and Southern.  R.S. 17:1806 provides for student membership on the Board of Trustees for State Colleges and Universities, the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College and the Board of Supervisors of Southern University and Agricultural and Mechanical College.  In 1981 R.S. 17:3121.1 was enacted to provide for student membership on the Board of Regents.
R.S. 17:1806 A provides:
      "There shall be one student member on the Board of Trustees for State Colleges and Universities, on the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, and on the Board of Supervisors of Southern University and Agricultural and Mechanical College.  Each student member shall be selected by and from the membership of a council composed of the student body presidents of the colleges and universities under the management and supervision of the respective boards.  At the time of the appointment each student member shall be a full-time student at the college or university at which he is enrolled and shall be ineligible to succeed himself . . ."
R.S. 17:3121.1 A provides:
      "There shall be one student of the Board of Regents.  The student member shall be elected to the board by and from the membership of a council composed of the student body presidents-elect of the colleges and universities under the jurisdiction of the board.  The board shall establish procedures for the election of the student member by the newly-elected council of student body presidents to assure representation from each management system under the board's jurisdiction within a reasonable number of years to be established by the board.  The newly-elected council of student body presidents shall meet upon the call of the encumbrance student member.  Such meeting shall occur after the spring election of all student body presidents of the member colleges and universities and before May 31, of each year . . ."
Both R.S. 17:1806 and 17:3121.1 provide that the term of the student member on each board shall be for one year term beginning on September 1, of each year.
R.S. 17:3121.1 requires a student member of the Board of Regents to be a student body president at the time he or she begins serving on the board.  Under this statute only the newly-elected council of student body presidents may elect a student member.  Also under the statute the student board member must be on the council composed of the student body presidents elect.
R.S. 17:1806, however is not as clear in its wording.  This statute provides that each student member shall be selected by and from the membership of a council composed of the student body presidents.  It further requires that the time of the appointment the student member must be a full-time student at the college or university at which he or she is enrolled.  On its face R.S. 17:1806 would appear to allow an outgoing council of student body presidents to select outgoing members of the council to serve on the management boards for the next year beginning in September.  But this interpretation, if carried to its logical extreme, would permit an outgoing council of student body presidents to select the student member of each managing board for the second and following years. The only requirement is that at the time of appointment the student member be a full-time student.
Further, the bylaws of the student advisory council to the Board of Trustees provide, in Article IV, that the student member of the Board of Trustees is also an officer of the student advisory council.  Under Article IV B the student member must be from the S.G.A. presidents newly elected in the spring of each year.
It is, therefore, the opinion of this office that the legislature intended for students selected to sit on management boards to be serving as S.G.A. presidents at the commencement of their terms on the respective boards.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: J. MARVIN MONTGOMERY Assistant Attorney General
JMM:rjh 0556p